Morton, J.
The only objection made by the defendant to the notice given by the plaintiff is that it does not sufficiently set out the cause of the injury, as required by the St. of 1877, c. 234, § 3. The notice states as the cause, that “ she had just left the said store and stepped on the sidewalk, that the walk was out of repair and was coated with ice in front of the store and was very slippery and unsafe, by reason of which she fell.” It is not sufficient to assign as the cause that the way was defective, or in a dangerous condition, or out of repair. Noonan v. Lawrence, 130 Mass. 161. Miles v. Lynn, 130 Mass. 398. Madden v. Springfield, ante, 441.
But this notice does more than this. It states that the walk was out of repair and was coated with ice and was slippery. It is not the fair construction to hold that the only cause given is the slipperiness of the sidewalk. It states two existing conditions which together constitute the cause of the injury, viz. that the sidewalk was out of repair, and that it was coated with ice and slippery.
A notice given under the statute ought not to be construed with technical strictness. It is sufficient if it gives to the *445officers of the town information with substantial certainty as to the time and place of the injury, and as to the character and nature of the defect which caused it, so as to be of aid to them in investigating the question of the liability of the town. The notice in this case informed the officers of the defendant town that the cause of the plaintiff’s injury was the coating of ice joined with an improper condition of the sidewalk. It would naturally lead them to investigate, not only the state of the ice, but also the condition of the sidewalk and its construction and state of repair; and a majority of the court is of opinion that it was a sufficient compliance with the statute.

Judgment for the plaintiff.